FILED
                            NOT FOR PUBLICATION                                   JUN 10 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RUTH STAIRS,                                     No. 11-17240

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00132-DLB

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding

                             Submitted May 10, 2013**
                              San Francisco, California

Before: W. FLETCHER, GOULD, and CHRISTEN, Circuit Judges.

       Ruth Stairs, a successful Social Security benefits claimant, appeals the

district court’s reduction of her request for attorneys’ fees under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412(d). We review a district court’s denial of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attorneys’ fees under the EAJA for abuse of discretion. See Lewis v. Barnhart, 281

F.3d 1081, 1083 (9th Cir. 2002). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      In its denial or reduction of attorneys’ fees, the district court must offer a

clear and concise explanation, but the explanation does not need to be elaborate.

Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). A district

court has “substantial discretion in fixing the amount of an EAJA award.”

Comm’r, INS v. Jean, 496 U.S. 154, 163 (1990).

      Here, the magistrate judge adequately explained his reasoning for reducing

attorney Sengthiene Bosavanh’s fees for reviewing various documents, duplicating

work, and preparing EAJA time sheets. He also adequately explained his reasons

for reducing attorney Ralph Wilborn’s fees for preparing the opening and reply

briefs and the EAJA time sheets. The magistrate judge appropriately recognized

that many issues from the Confidential Letter Brief likely overlapped with the

issues raised in the opening and reply briefs, reducing the time necessary to prepare

those briefs. The magistrate judge was in a better position to judge the

reasonableness of the time requested because he was familiar with the attorneys’

work product. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (district court has

significant discretion due to its “superior understanding of the litigation and the


                                           2
desirability of avoiding frequent appellate review of what essentially are factual

matters”).

      AFFIRMED.




                                          3